UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-37917 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 20-4663833 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1830 Route 130 North Burlington, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (609)387-7800 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-Accelerated filerxSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of June 14, 2011, the registrant has 1,000 shares of common stock outstanding, all of which are owned by Burlington Coat Factory Holdings, Inc., registrant’s parent holding company, and are not publicly traded. BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES INDEX Part I - Financial Information Page Item 1. Financial Statements (unaudited). Condensed Consolidated Balance Sheets as of April 30, 2011, January 29, 2011 and May 1, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended April 30, 2011 and May 1, 2010 4 Condensed Consolidated Statements of Cash Flows - Three Months Ended April 30, 2011 and May 1, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations. 29 Item 3.Quantitative and Qualitative DisclosuresAbout Market Risk. 45 Item 4.Controls and Procedures. 46 Part II - Other Information 46 Item 1.Legal Proceedings. 46 Item 1A. Risk Factors. 46 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 46 Item 3. Defaults Upon Senior Securities. 46 Item 4. Removed and Reserved. 46 Item 5. Other Information. 46 Item 6. Exhibits. 47 SIGNATURES 48 PartI. FINANCIAL INFORMATION Item 1. Financial Statements BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (All amounts in thousands) April 30, January 29, May 1, ASSETS Current Assets: Cash and Cash Equivalents $ $ $ Restricted Cash and Cash Equivalents Accounts Receivable, Net of Allowances for Doubtful Accounts Merchandise Inventories Deferred Tax Assets Prepaid and Other Current Assets Prepaid Income Taxes Assets Held for Disposal Total Current Assets Property and Equipment - Net of Accumulated Depreciation Tradenames Favorable Leases - Net of Accumulated Amortization Goodwill Other Assets Total Assets $ $ $ LIABILITIES AND STOCKHOLDER’S EQUITY Current Liabilities: Accounts Payable $ $ $ Income Taxes Payable Other Current Liabilities Current Maturities of Long Term Debt Total Current Liabilities Long Term Debt Other Liabilities Deferred Tax Liabilities Commitments and Contingencies (Notes 3 and 11) Stockholder’s (Deficit) Equity: Common Stock (Par Value $0.01; 1,000 Shares Issued and Outstanding at April 30, 2011, January 29, 2011 and May 1, 2010) - - - Capital in Excess of Par Value Accumulated Deficit ) ) ) Total Stockholder’s (Deficit) Equity ) Total Liabilities and Stockholder’s (Deficit) Equity $ $ $ See Notes to Condensed Consolidated Financial Statements. 3 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (Unaudited) (All amounts in thousands) Three Months Ended April 30, May 1, REVENUES: Net Sales $ $ Other Revenue Total Revenue COSTS AND EXPENSES: Cost of Sales (Exclusive of Depreciation and Amortization) Selling and Administrative Expenses Restructuring and Separation Costs - Depreciation and Amortization Impairment Charges – Long-Lived Assets 9 Other Income, Net ) ) Loss on Extinguishment of Debt - Interest Expense (Inclusive of Gain (Loss) on Interest Rate Cap Agreements) Total Costs and Expenses (Loss) Income Before Income Tax (Benefit)Expense ) Income Tax (Benefit)Expense ) Net (Loss) Income $ ) $ Total Comprehensive (Loss) Income $ ) $ See Notes to Condensed Consolidated Financial Statements. 4 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (All amounts in thousands) Three Months Ended April 30, May 1, OPERATING ACTIVITIES Net (Loss) Income $ ) $ Adjustments to Reconcile Net (Loss) Income to Net Cash Provided by Operating Activities: Depreciation and Amortization Impairment Charges – Long-Lived Assets 9 Amortization of Debt Issuance Costs Accretion of New Senior Notes and Existing Senior Notes and Discount Notes Interest Rate CapAgreement - Adjustment to Market Provision for Losses on Accounts Receivable Provision for Deferred Income Taxes ) ) Loss on Retirement of Fixed Assets Loss on Extinguishment of Debt – Write-off of Deferred Financing Fees - Excess Tax Benefit from Stock Based Compensation ) - Non-Cash Stock Compensation Expense Non-Cash Rent Expense ) ) Changes in Assets and Liabilities: Accounts Receivable ) ) Merchandise Inventories ) ) Prepaid and Other Current Assets ) ) Accounts Payable Other Current Liabilities and Income Tax Payable Deferred Rent Incentives Other Long Term Assets and Long Term Liabilities Net Cash Provided by Operating Activities INVESTING ACTIVITIES Cash Paid for Property and Equipment ) ) (Loss)/Proceeds Received from Sale of Property and Equipment ) 39 (Increase) Decrease in Restricted Cash and Cash Equivalents ) 10 Lease Acquisition Costs ) ) Other 22 9 Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Proceeds from Long Term Debt – ABL Line of Credit - Proceeds from Long Term Debt – Notes Payable - Proceeds from Long Term Debt – Term Loan - Principal Payments on Long Term Debt – ABL Line of Credit ) ) Principal Payments on Long Term Debt – Senior Discount Notes ) - Principal Payments on Long Term Debt – Senior Notes ) - Principal Payments on Long Term Debt ) ) Principal Payments on Long Term Debt – Term Loan ) ) Payment of Dividends ) - Excess Tax Benefit from Stock Based Compensation - Debt Issuance Costs ) ) Net Cash Used in Financing Activities ) ) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information Interest Paid $ $ Net Income Tax Payments $ $ Non-Cash Investing Activities: Accrued Purchases of Property and Equipment $ $ Notes Receivable from Sale of Assets Held for Sale $ - $ ) See Notes to Condensed Consolidated Financial Statements. 5 BURLINGTON COAT FACTORY INVESTMENTS HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS April 30, 2011 (UNAUDITED) 1. Summary of Significant Accounting Policies Basis of Presentation These unaudited Condensed Consolidated Financial Statements include the accounts of Burlington Coat Factory Investments Holdings, Inc. and all of its subsidiaries (Company or Holdings).Holdings has no operations and its only asset is all of the stock of Burlington Coat Factory Warehouse Corporation.All discussions of operations in this report relate to Burlington Coat Factory Warehouse Corporation and its subsidiaries (BCFWC), which are reflected in the financial statements of Holdings.The Condensed Consolidated Financial Statements are unaudited, but in the opinion of management reflect all adjustments (which are of a normal and recurring nature) necessary for the fair presentation of the results of operations for the interim periods presented. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) have been condensed or omitted.It is suggested that these Condensed Consolidated Financial Statements be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended January 29, 2011 (Fiscal 2010 10-K). The balance sheet at January 29, 2011 has been derived from the audited Consolidated Financial Statements contained in the Fiscal 2010 10-K. Because the Company's business is seasonal in nature, the operating results for the three month period ended April 30, 2011 are not necessarily indicative of results for the fiscal year ending January 28, 2012 (Fiscal 2011). Accounting policies followed by the Company are described in Note 1 to the audited Consolidated Financial Statements contained in the Fiscal 2010 10-K. There were no new accounting standards that had an impact on the Company’s Condensed Consolidated Financial Statements during the first quarter ended April 30, 2011 and there were no new accounting pronouncements that were issued but not yet effective as of April 30, 2011 that the Company expects to have a material impact upon becoming effective. 2. Stockholder’s (Deficit) Equity Activity for the three month periods ended April 30, 2011 and May 1, 2010 in the Company’s common stock, capital in excess of par value, accumulated deficit, and total stockholder’s (deficit) equity are summarized below: (in thousands) Common Stock Capital in Excess of Par Value Accumulated Deficit Total Balance at January 29, 2011 $
